United States District Court
NORTHERN DISTRICT OF TEXAS

DALLAS DlvlsloN
UNITED states or AMERICA §
§
v. § cAsE No. 31 1 s~CR-Oo¢i:ie-s
§
ERICK RoDRIGUEZ (0 i) §

ORDER ACCEPTING REPORT AND RECOMMENDATION OF THE
UNI'I`EI) STATES MAGISTRATE JUDGE CONCERNING PLEA OF GUILTY

After reviewing all relevant matters of record, including the Notice Regarding Entry of a Piea of Guilty, the Consent

of the defendant, and the Report and Recommendation Concerning Plea of Guilty of the United States l\/iagistrate Judge,
and no objections thereto having been fiied within fourteen days of service in accordance with 28 U.S.C. § 636(b)(l), the
undersigned District Judge is of the opinion that the Report and Recommendation of the Magistrate Judge concerning the
Plea of Guilty is correct, and it is hereby accepted by the Court. Accordingly, the Court accepts the piea of guilty, and
ERICK RODRIGUEZ is hereby adjudged guilty of 18 U.S.C. § 922(g)(1); Possession of a Firearm by a Convicted
Felon. Sentence will be imposed in accordance with the Couit's scheduiing order.

i:i

sIGNED this film or Api-ii, 2019.

The defendant is ordered to remain in custody.

The Coult adopts the findings of the United States Magistrate Judge by clear and convincing evidence that the defendant is not
iii<ely to flee or pose a danger to any other person or the community if released and should therefore be released under § 3142(b)
or (c).

Upon motion, this matter shall be set for hearing before the United States Magistrate Judge who set the conditions of reiease
for determination, by clear and convincing evidence, of whether the defendant is likely to flee or pose a danger to any other
person or the community if released under § 3142(}3) or (c).

The defendant is ordered detained pursuant to 18 U.S.C. § 3143(a)(2). The defendant shall self-surrender to the United States
Marshai no later than .

 

The defendant is not ordered detained pursuant to 18 U.S.C. § 3¥43(21)(2) because the Court finds

\:i There is a substantial likelihood that a motion for acquittal or new trial witt be granted, or
|:i The Govemment has recommended that no sentence of imprisonment be imposed, and
i:| This matter shail be set for hearing before the United States Magistrate lodge who set the conditions of release for

determination, by clear and convincing evidence, of whether the defendant is likely to flee or pose a danger to any
other person or the community if released under § 3142(b) or (c).

The defendant is not ordered detained pursuant to 18 U.S.C. § 3 343(a)(2) because the defendant has filed a motion aiieging
that there are exceptional circumstances under § 3145(c) why he/she should not be detained under § 3143(a)(2). This matter
shail be set for hearing before the United States Magistrate Judge who set the conditions of release for determination of whether
it has been clearly shown that there are exceptionai circumstances under § 3145(c) why the defendant should not be detained
under § 3143(a)(2), and whether it has been shown by clear and convincing evidence that the defendant is iil<ely to flee or pose
a danger to any other person or the community if released under § 3 i42(b) or (c).

CLLWN_ .......

¢,M_./ ~»-»-».~..__w_k,

KAREN GREN SCi~iOLER
UNITED STATES DISTRICT JUDGE

 

 

 

